PER CURIAM.
After Kelly Sawyer failed timely to designate expert witnesses under an order granting a motion to compel responses to interrogatories, the trial court precluded Sawyer from calling or designating any experts. Sawyer subsequently took a voluntary nonsuit.
When Sawyer filed the present action alleging substantially the same claims, the defendants filed a motion to enforce the sanction from the previous suit. On October 19, 1992, the trial court granted the motion, with the effect of precluding Sawyer from designating or calling expert witnesses. For the reasons set forth today in Aetna Casualty & Surety Co. v. Specia, 849 S.W.2d 805 (Tex.1993, orig. proceeding), we hold that the sanction of striking witnesses did not survive the nonsuit.
Without hearing oral argument, a majority of this court conditionally grants the petition for mandamus. Tex.R.App.P. 170. The writ will issue only if the trial judge refuses to vacate his order of October 19, 1992.